REYNOLDS, J.
On the urgent representations of plaintiffs, appellees, that there was error in our opinion and judgment, we granted a rehearing in this case. On ■ reviewing our opinion and judgment we are constrained to adhere to the opinion, that the case is controlled by that of Simms & Sons vs. N. O’. & N. E. R. R. Co., 122 La. 268, 47 So. 602, cited and approved in McHenry Horse Exchange vs. 111. Cent. R. R. Co., 148 La. 49, 86 So. 649.
It is therefore ordered that our former opinion and decree be and it is hereby reinstated and made the opinion and judgment of the court.
WEBB, J., dissents.